Citation Nr: 0321560	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  96-18 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for the residuals of 
right shoulder dislocation.

4.  Entitlement to compensation under 38 U.S.C.A. Section 
1151 for the residuals of meningitis, including enlargement 
of ventricular ventricles, memory loss and headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, dated in February 1996 and January 
1997, which, among other things, denied the benefits sought 
on appeal.  The veteran's appeal was originally before the 
Board in June 2002.  At that time, the Board granted a higher 
evaluation for the residuals of a back injury and requested 
development of the issues here on appeal pursuant to the 
authority granted in 67 Fed. Reg. 3099 (Jan. 23, 2002) and 
codified at 38 C.F.R. Section 19.9.  The issues remaining on 
appeal were again presented to the Board for consideration in 
June 2003, but further development was required as originally 
requested by the Board.  The claims have now been developed 
and returned to the Board for appellate consideration.  The 
issues of entitlement to service connection for bronchitis 
and the residuals of right shoulder dislocation will be 
addressed in the REMAND section of this decision.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has an Axis I diagnosis of post-traumatic 
stress disorder due to verified inservice stressors.

3.  The veteran contracted meningitis as a result of a 
myelogram performed at a VA medical facility in April 1985. 

4.  The veteran suffers from memory loss and a headache 
disorder which are at least as likely as not the result of 
severe meningitis.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was incurred as a 
consequence of active service.  38 U.S.C.A. §§ 1110, 1154 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2002).

2.  The residuals of meningitis are results of medical 
treatment performed at a VA medical center.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. § 3.358 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board notes that it has 
given consideration to the provisions of the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)].  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, and the United States 
Court of Appeals for the Federal Circuit's (Federal Circuit) 
decision in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003) which invalidated a portion of the implementing 
regulations.  Following a complete review of the record 
evidence, the Board finds, for the reasons expressed 
immediately below, that the development of the claims on 
appeal has proceeded in accordance with the provisions of the 
law and regulations as they now stand notwithstanding the 
fact that the veteran did not receive any other notice of his 
rights and responsibilities under the VCAA than a recitation 
of the regulations in a July 2001 supplemental statement of 
the case.  Additionally, the Board points out that although 
the Federal Circuit invalidated regulations allowing for the 
Board to perform development and consider evidence not 
considered by the RO without receiving a waiver from the 
veteran in Disabled  American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003), the veteran will not be prejudiced by the Board's 
issuance of a decision at this time based on evidence 
obtained by the Board and not considered by the RO because 
the evidence allows for a total grant of benefits sought.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.
Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. Section 4.125(a); a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and, credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  See 38 C.F.R. 
§ 4.125(a).

The evidence of record shows that the veteran served during 
the Vietnam conflict and performed active duty in the 
Republic of Vietnam.  Although the veteran did not receive 
any decorations indicating that he participated in combat 
with the enemy, records from the Department of the Army, U. 
S. Armed Services Center for Research of Unit Records 
(USASCRUR), show that his unit was present during combat 
situations, including the explosion of an ammunition storage 
area as described by the veteran when applying for VA 
benefits.  This evidence is deemed to be independent 
corroboration of the veteran's inservice stressors.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

The veteran's service medical records do not show any 
complaints of or treatment for a psychiatric disorder.  
Medical treatment records subsequent to discharge from 
service show that the veteran has required treatment over 
the years since his discharge from the active military 
service for severe alcohol and drug abuse.  He is currently 
treated for post-traumatic stress disorder and his treatment 
notes contain references to combat-related experiences.

In June 2003, the veteran underwent VA psychiatric 
examination and the examiner performed an extensive review 
of the veteran's military records, including those received 
from the USASCRUR, as well as post-service treatment 
records.  Following a complete examination of the veteran, 
the examiner rendered an Axis I diagnosis of post-traumatic 
stress disorder and opined that the disorder was a result of 
considerable inservice stressors.

Given the evidence of record, the Board finds that the unit 
records received from the Department of the Army reveal that 
the veteran's unit was present during combat situations and 
the fact that the veteran was present with his unit suggests 
that he was, in fact, exposed to those combat situations.  
Consequently, the Board finds that the veteran's stressors 
have been corroborated by independent evidence.  
As such, the diagnosis of post-traumatic stress disorder 
based on the veteran's stressors in the Republic of Vietnam 
during active service is accepted, and the veteran's claim 
for service connection for post-traumatic stress disorder is 
granted.

II.
38 U.S.C.A. Section 1151

In pertinent part, at the time of the United States Supreme 
Court (Supreme Court) decision in the case of Brown v. 
Gardner, 115 S. Ct. 552 (1994), 38 U.S.C.A. Section 1151 
provided that when there is no willful misconduct by a 
veteran, additional disability resulting from VA 
hospitalization, medical or surgical treatment causing 
injury, or aggravation thereof, shall be compensated as if 
service connected.  In Gardner, the Supreme Court held that 
VA's interpretation of 38 U.S.C.A. Section 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. Section 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. Section 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. Section 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  
The Supreme Court also held that not every "additional 
disability" was compensable and the validity of the remainder 
of 38 C.F.R. Section 3.358 was not questioned.  See Brown v. 
Gardner, 115 S.Ct. 552, 556 n.3 (1994): "We do not, of 
course, intend to cast any doubt on the regulations insofar 
as they exclude coverage for incidents of a disease's or 
injury's natural progression, occurring after the date of 
treatment .... VA's action is not the cause of the disability 
in those situations."  In sum, the Supreme Court found that 
the statutory language of 38 U.S.C.A. Section 1151 simply 
required a causal connection between VA medical treatment and 
additional disability but that not every additional 
disability is compensable.

Following the Gardner decision, 38 U.S.C.A. Section 1151 was 
revised to provide that where any veteran shall have suffered 
an injury, or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. 3.358 was amended to remove the "fault" requirement 
which was struck down by the Supreme Court.  38 C.F.R. 
Section 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  38 
C.F.R. Section 3.358(b)(2) provides that compensation will 
not be payable for the continuance or natural progress of 
disease or injuries.  And, 38 C.F.R. Section 3.358(c)(3) now 
provides that "[c]ompensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  'Necessary consequences' are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered."

Under the revised 38 C.F.R. Section 3.358(c)(3), compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

The evidence of record shows that the veteran underwent 
treatment at a VA medical facility in April 1985, including a 
Metrizamide myelogram.  Shortly thereafter, the veteran 
contracted meningitis and has current complaints of residuals 
of severe meningitis.  The residuals the veteran attributes 
to the meningitis include headaches, memory loss, mood 
changes, and enlarged ventricular ventricles.

In June 2003, a VA neurologist reviewed the veteran's 
extensive medical history and performed a complete 
examination of the veteran.  The examiner determined that the 
veteran more likely than not contracted meningitis as a 
result of the dye used in the myelogram performed at the VA 
medical center rather than from bacteria.  The examiner noted 
that there was no evidence in the veteran's medical records 
of his having ventricles enlarged above the upper limits of 
normal for a patient his age and, as such, enlarged 
ventricles was not a residual of meningitis.  The examiner 
did find, however, that it was at least as likely as not that 
the veteran's headache disorder and memory problems were due 
to the severe bout of meningitis suffered as a result of VA 
medical treatment.  The examiner pointed out that the 
veteran's complaints of mood problems could not be wholly 
attributed to the meningitis given his history of post-
traumatic stress disorder and severe drug and alcohol abuse.

Given the evidence as outlined above, the residuals medically 
attributed to meningitis are found to be (1) causally related 
to VA medical treatment as meningitis was contracted as a 
result of the myelogram performed at a VA medical facility, 
(2) not the result of willful misconduct on the part of the 
veteran, (3) not merely coincidental with the VA medical 
treatment, (4) not the continuance or natural progress of 
diseases or injuries for which VA treatment was authorized, 
and (5) not the certain or near certain result of the VA 
medical treatment.  Therefore, the additional disability of 
residuals of meningitis shall be compensated as if service 
connected under 38 U.S.C.A. Section 1151.

ORDER

Service connection for post-traumatic stress disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.

Compensation benefits under 38 U.S.C.A. Section 1151 for the 
residuals of meningitis is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

During the pendency of the veteran's appeal, the President 
signed the VCAA into law.  The VCAA substantially modified 
the circumstances under which VA's duty to notify and assist 
claimants applies, and how that duty is to be discharged.  
The veteran was advised in a July 2001 supplemental statement 
of the case that his claims had been considered under the 
VCAA and that the appeal met the requirements.  This notice 
did not contain any specific information regarding the 
evidence needed to substantiate the veteran's claims nor any 
information regarding the veteran's right to have VA obtain 
evidence on his behalf.

Regulations implementing the VCAA were enacted effective 
February 22, 2002, and under those regulations, the Board has 
been conducting evidentiary development of appealed cases 
directly as opposed to remanding all cases requiring 
additional development to the ROs.  See 38 C.F.R. § 
19.9(a)(2) (2002).  

In this case, consistent with the new regulations, the Board 
determined that additional evidentiary development was needed 
before final appellate consideration could be accomplished.  
As such, in June 2003, the Board made arrangements for the 
veteran to undergo VA examinations to determine the etiology 
of current respiratory problems and right shoulder 
complaints.  Examinations were accomplished in June 2003 and 
pulmonary function studies were performed in August 2003; the 
examination reports were associated with the veteran's claims 
folder.

On May 1, 2003, the Federal Circuit invalidated 38 C.F.R. 
Section 19(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. Section 19.9(a)(2) was invalid because, 
in conjunction with the amended regulation codified at 38 
C.F.R. Section 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver of that 
review.  As a consequence, the Federal Circuit found that 
appellants were not being afforded their "one review on 
appeal to the Secretary."  Thus, in light of this new 
judicial precedent, the Board is required to remand the 
veteran's case to the RO to ensure that the claims remaining 
on appeal are accorded initial consideration of the newly 
developed evidence by the agency of original jurisdiction.  

The Board also finds it important to point out that the VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  It redefines the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his/her own responsibilities with respect to 
gathering evidence, but of VA's responsibilities in obtaining 
specific evidence on behalf of a claimant.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Regulations implementing the VCAA were promulgated and the 
Board began advising claimants in writing of his/her rights 
and responsibilities under the VCAA, as well as the 
responsibilities of VA in assisting claimants in obtaining 
evidence, as opposed to remanding all cases that did not have 
the statutorily mandated notice language to the ROs.  The 
Board's notice to claimants included a request for the 
claimant to respond within thirty days of the date of the 
letter as provided in 38 C.F.R. Section 19.9(a)(2)(ii).  This 
portion of the regulations, however, was also invalidated by 
the Federal Circuit in Disabled American Veterans vs. 
Secretary of Veterans Affairs.  The Federal Circuit 
specifically found that, under the statute, a claimant has 
one year in which to submit additional evidence and argument 
in support of his/her claim following notice of the VCAA as 
opposed to only thirty days as set forth in the regulations 
at 38 C.F.R. Section 19.9(a)(2)(ii).  Accordingly, that 
portion of the regulations limiting a claimant's response 
time to thirty days, 38 C.F.R. Section 19.9(a)(2)(ii), was 
invalidated.

Considering the procedural outline as set forth in the VCAA 
and in the recent opinion of the Federal Circuit in 
conjunction with the veteran's claims folder, which is void 
of any specific notice of VA's obligation to obtain 
identified evidence, the Board finds that it has no 
alternative but to remand this matter to the RO to ensure 
that the veteran is given proper notice of his rights and 
responsibilities under the VCAA, allowed the appropriate time 
in which to respond to the notice of the VCAA and/or waive 
that response time, and to ensure that all duty to notify and 
duty to assist obligations of VA are met.  It is noted that 
due to the recent invalidation of regulations implementing 
the VCAA, the Board does not have the authority to cure this 
procedural defect itself.

In addition to curing the procedural defects outlined above, 
the Board finds that the development it requested in June 
2003 may have only been partially performed and additional 
development is still needed in order to properly decide the 
issues on appeal.  Specifically, the Board requested that a 
specialist opine as to whether it is at least as likely as 
not that any current respiratory complaints could be a 
continuation of the veteran's inservice complaints of 
shortness of breath, but the examination report obtained by 
the Board does not include such an opinion.  Accordingly, the 
RO should obtain the requested opinion prior to making a 
determination as to entitlement to service connection for 
bronchitis.

Therefore, this matter is REMANDED for the following action:

1.	The RO must advise the veteran of his 
rights and responsibilities under the 
VCAA and valid implementing 
regulations.  He should be given an 
opportunity to supply additional 
evidence and/or argument, identify 
additional evidence for VA to obtain, 
or waive his right to the one-year 
response time required under the VCAA.  
All new evidence and/or arguments must 
be associated with the veteran's 
claims folder.

2.	The RO should return the veteran's 
claims folder to the examiner who 
reviewed the veteran's records and 
performed an examination in June 2003 
and ordered the pulmonary function 
studies accomplished in August 2003 
and ask that examiner to render an 
opinion as to whether it is at least 
as likely as not that any currently 
diagnosed respiratory disorder is a 
continuation of the "shortness of 
breath with episode of bronchitis" 
noted in the service medical records.  
The examiner should review the post-
service clinical evidence, including 
reports of VA examinations as early as 
1981, and explain the basis for all 
opinions expressed.  It the same 
examiner is not available, the veteran 
should be scheduled for a new 
examination and the examiner should be 
requested to render the same opinion 
requested above.

3.	The RO should review the veteran's 
claims folder and ensure that all duty 
to notify and duty to assist 
requirements of the VCAA have been 
met.  All newly developed evidence 
should be considered in conjunction 
with all other evidence of record in 
adjudicating the claim on appeal and 
entitlement to staged ratings should 
be addressed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure procedural defects and 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.




	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



